Citation Nr: 0320054	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-10119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Regan, Counsel






REMAND

The veteran served on active duty from February 1943 to April 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision which denied service 
connection for residuals of frostbite (including peripheral 
vascular disease of the lower extremities which the veteran 
claims to be due to frostbite).   In August 2003, the Board 
granted a motion by the veteran's representative to have the 
case advanced on the Board's docket.

Beginning in December 2002, the Board undertook additional 
development of the evidence on the claim for service 
connection, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development was partly completed.  A 
VA examination was performed in July 2003, but not all 
relevant post-service medical records were obtained.  The 
regulation which permitted direct Board development of 
evidence was recently invalidated by a court decision.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Thus the case must be 
returned to the RO for additional development and for initial 
consideration of the evidence the Board developed.

In view of this, the case must be remanded for the following: 

1.  The RO should ask the veteran (and 
his representative) to clearly identify 
(names, addresses, dates) all doctors or 
other health care providers who have 
treated him for problems with his lower 
extremities since his discharge from 
service in April 1946.  Necessary 
records-release forms should be completed 
by the veteran.  He should indicate 
whether records from particular medical 
providers are no longer available.  The 
RO should then obtain copies of all 
identified medical records which are 
available.  This includes but is not 
limited to records from "Memorial 
Hospital" where the veteran reportedly 
has received treatment in recent years.

2.  Thereafter, the RO should return the 
claims folder to the VA doctor who 
performed the July 2003 examination.  The 
doctor should be asked to specifically 
identify any current residuals of 
reported frostbite during World War II, 
and the doctor should clearly state 
whether current peripheral vascular 
disease is etiologically related to 
reported frostbite during World War II. 

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claim for service 
connection for residuals of frostbite, 
taking into account all evidence 
including that received since the 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


